Citation Nr: 0213839	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  97-30 627	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents educational assistance under 
38 U.S.C.A. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the RO which denied service connection for the 
cause of the veteran's death and also denied eligibility to 
dependent's educational assistance under 38 U.S.C.A. chapter 
35.

The veteran failed to report to a scheduled September 2002 
Travel board hearing.


FINDINGS OF FACT


1.  During his lifetime, the veteran had no established 
service-connected disabilities.

2.  The veteran died on May [redacted], 1995.  The immediate cause of 
the veteran's death many years after service was purulent 
meningitis due to multiple myeloma.  Hypertensive 
cardiomegaly was listed as another significant condition 
contributing to death but not related to the cause of death.

3.  The veteran's purulent meningitis and multiple myeloma 
began many years after service, and was not caused by any 
incident of service.

4.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.

5.  The appellant is the veteran's surviving spouse.


CONCLUSION OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2001).

2.  The required conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code have not been met.  38 C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and medical evidence necessary to substantiate 
her claim of service connection for the cause of the 
veteran's death.  The appellant and her representative were 
provided with a copy of the appealed September 1996 rating 
decision, a July 1997 statement of the case, and supplement 
statements of the case dated in October 1997 and March 2002.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claims.  In November 1995, VA informed the 
appellant of the type of evidence or information she needed 
to submit in support of her claim of service connection for 
the cause of the veteran's death.  Correspondences by VA from 
1995 and 1996 informed the appellant, through her 
representative, of the evidence they were in the process of 
obtaining.  Moreover, VA has also made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Thus, under the circumstances in this case, the 
appellant has received the notice and assistance contemplated 
by law, and adjudication of the claims at this juncture poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for the Cause of the Veteran's Death

The appellant claims that the cause of the veteran's death is 
due to exposure to radiation in service or due to being on a 
base in service where there were nuclear weapons.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection will be rebuttably presumed 
for certain chronic diseases, including multiple myeloma, 
which are manifested in a radiation exposed veteran.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation risk activity.  The term 
radiation risk activity means: A) onsite participation a test 
involving the atmospheric detonation of a nuclear device; B) 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; 
C) Internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945 to July 
1, 1946.  38 C.F.R. § 3.309(d).

The veteran's death certificate indicates that he died in May 
1995 as a result of purulent meningitis due to multiple 
myeloma.  Another significant condition contributing to death 
but not related to the cause of death was hypertensive 
cardiomegaly.  An autopsy report revealed diagnoses of 
multiple myeloma (status post-chemotherapy and prednisone 
administration, acute purulent meningitis, and erosive 
gastritis), hypertensive cardiomegaly (pulmonary edema and 
congestion, hepatosplenamegaly, congestive, with fatty 
changes), chronic cystitis, status post-diverticulitis 
(diverticulosis, colon with fecaliths) and morbid obesity.  
During the veteran's lifetime, he had no service-connected 
disabilities.  His service medical records from his 1966-1969 
period of service are negative for a finding of purulent 
meningitis, multiple myeloma and hypertensive cardiomegaly.  
Moreover, multiple myeloma is not shown in the year after 
service as required for presumptive service connection.  
Multiple myeloma is first shown in 1994.  In June 1994, the 
assessment was rule out multiple myeloma.  Subsequent reports 
dated from July to September 1994 show a diagnosis of 
multiple myeloma. 

The Board notes that the appellant asserts that the veteran 
was exposed to radiation while stationed in Turkey and that 
he also served on a base where there were nuclear weapons.  
She argues that such radiation and nuclear weapon exposure 
led to the development of multiple myeloma.  In support of 
the assertion, she submitted a May 1995 letter from James R. 
Berenson, M.D., a chief medical oncology physician.  In this 
letter, Dr. Berenson, indicated he was writing the letter to 
support the veteran's application for service-connected 
disease regarding his multiple myeloma.  He related that the 
veteran told him that he had military service from 1966 to 
1969 and that he was sent to Turkey for one year.  He related 
that the veteran reported that he was a medical specialist 
and that he supported isolated nuclear missile sites 
throughout Turkey.  The veteran related that each site visit 
lasted approximately 3 to 4 months and that during that time 
he provided medical support to the 25 men assigned there.  He 
related that he also participated in field exercises with the 
Turkish army.  Dr. Berenson stated that it was known that 
radiation was certainly a risk factor for myeloma and the 
rate of myeloma among survivors of the atomic bombs in 
Nagasaki and Hiroshima was markedly higher than would be 
expected in a similarly aged population.  Dr. Berenson stated 
that it was possible that the veteran's myeloma was related 
to the radiation exposure in the late sixties.  He noted that 
although it had been 25 years since he was exposed, this was 
a fairly typical timing for latency for myeloma related to 
radiation as evidenced from the Nagasaki-Hiroshima 
experience.

The Board observes that although Dr. Berenson links the 
veteran's multiple myeloma to radiation exposure in service, 
such opinion lacks probative value since there is no evidence 
showing that the veteran was ever exposed to radiation in 
service.  His military occupational specialty was that of a 
medical specialist and such occupation in and of it self does 
not indicate exposure to radiation.  Service medical and 
personnel records are negative for any evidence of exposure 
to radiation. 

The Board notes that legal authority, 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d), provides a presumption of service 
connection for multiple myeloma in the case of a radiation-
exposed veteran, meaning one who was involved in a listed 
radiation risk activity in service, but the veteran was not 
involved in one of the specified radiation risk activities 
nor is it alleged that he was.  Other legal authority, 38 
C.F.R. 3.311, provides procedures for adjudicating service 
connection claims based on exposure to ionizing radiation.  
The applicable section of this regulation requires that a 
request for any available records concerning the veteran's 
exposure to radiation be made.  These records, include but 
may not be limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  38 C.F.R. § 3.311(a)(2)(iii).

The claims file shows that the RO contacted the National 
Personnel Record Center (NPRC) for the veteran's DD 1141 
form.  The NPRC related that there was no DD Form 1141 on 
file and suggested that the RO contact the Chief U.S. Army 
Ionizing Radiation, Army Dosimetry Center for the information 
requested.  The RO responded to the NPRC suggestion and in 
March 2001, the RO received a response from the Department of 
the Army.  In the March 2001 letter, it was reported that an 
in-depth investigation was conducted for records that might 
indicate that the veteran was occupationally exposed to 
ionizing radiation while stationed in Turkey from October 
1966 to September 1967.  It was reported that the U.S. Army 
Ionizing Radiation Dosimetry Branch determined that there was 
no formal record of the veteran being occupationally exposed 
to ionizing radiation during his service with the Army.  The 
Department of Energy was contacted for information regarding 
radiation exposure.  They stated that they had no dosimetry 
records for the veteran for the years of 1945 to the present.

As there is no evidence that the veteran was exposed to 
ionizing radiation in service, Dr. Berenson May 1995 opinion 
linking the veteran's multiple myeloma to radiation exposure 
in service is of no probative value.  The probative value of 
Dr, Berenson statement is lacking since the opinion was not 
based on a verifiable factual premise (i.e. exposure to 
radiation in service).

The appellant's assertion that the veteran's cause of death 
was due to service exposure to radiation cannot be considered 
competent medical evidence linking the veteran's death to 
service.  As a lay person, the appellant has no competence to 
give a medical opinion on diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board observes that the appellant has submitted medical 
journal text pertaining to various cancers, including 
multiple myeloma.  A review of this evidence fails to 
directly show that the veteran's multiple myeloma was due to 
service, including any incident of service.

In sum, there is no evidence that the veteran has a service-
connected disability which caused or contributed to his death 
and there is no evidence that the veteran's death is related 
to service.  The weight of the medical evidence establishes 
that the fatal purulent meningitis and multiple myeloma 
occurred many years after service and was not caused by any 
incident of service.  In light of the foregoing, there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


III.  Entitlement to dependents educational assistance under 
38 U.S.C.A. chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a).  In this case, 
the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  In reaching this 
decision, the Board has considered the doctrine of granting 
the benefit of the doubt to the appellant, but does not find 
that the evidence is so approximately balanced as to warrant 
its application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.807.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents educational assistance under 38 U.S.C.A. chapter 
35 is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

